Citation Nr: 0115646	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  94-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
psychiatric disability, evaluated as 30 percent disabling, 
prior to October 7, 1996.

2.  Entitlement to an increased rating for service-connected 
psychiatric disability, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for an 
increased rating for his psychiatric disability, then 
evaluated as 30 percent disabling.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in November 
1996, it was remanded for further development.  Since that 
time, in a September 1997 rating decision, the RO 
recharacterized the service-connected psychiatric disability 
from schizophrenic reaction, undifferentiated type, to a 
nervous condition variously diagnosed as schizophrenia, 
dysthymic disorder and adjustment reaction with mixed 
emotional features and increased the evaluation of this 
condition to 50 percent, effective October 7, 1996.  Because 
the increase in the evaluation of the veteran's psychiatric 
disability does not represent the maximum rating available 
for this condition, the veteran's claim for increased 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).  In light of the foregoing, the Board has 
identified the issues as reflected on the title page.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  Prior to October 7, 1996, the veteran's psychiatric 
disability was manifested by severe impairment in his ability 
to establish and maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability to produce severe industrial 
impairment.

4.  Prior to October 7, 1996, the veteran's psychiatric 
disability was not shown to be productive of active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

5.  Prior to October 7, 1996, the veteran's psychiatric 
disability was not shown to result in psychoneurotic symptoms 
that so adversely affected the attitudes of all social 
contacts, except the most intimate, that it resulted in his 
virtual isolation in the community; to be productive of 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or to 
render him unable to obtain or retain employment.

6.  Since October 7, 1996, the veteran's psychiatric 
disability has been manifested by irritability; impaired 
memory and concentration; periods of violent behavior; a 
persistent danger to hurting others; near-continuous 
depression; anxiety; chronic sleep impairment; an exaggerated 
startle response; marked difficulty adapting to stressful 
situations; markedly diminished interest in hobbies and 
former activities, including sexual relations; and severe 
social isolation.  In addition, the record contains medical 
evidence showing that the veteran is totally disabled and 
thus incapable of being employed due to this condition.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the service-
connected psychiatric disability, effective prior to October 
7, 1996, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.20, 
4.126, 4.128, 4.129, 4.130, 4.132, Diagnostic Codes 9204, 
9405 (1996).

2.  The criteria for a 100 percent evaluation for the 
service-connected psychiatric disability, as of October 7, 
1996, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.20, 
4.125, 4.126, 4.128, 4.129, 4.130, 4.132, Diagnostic Codes 
9204, 9405, 9433, 9440 (1996 & 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In a rating decision dated in November 1971, the RO 
established service connection for schizophrenic reaction, 
undifferentiated type, and assigned a 30 percent rating under 
Diagnostic Code 9204, effective July 16, 1971.  The 
characterization and evaluation of the disability remained in 
effect when the veteran filed an informal claim seeking an 
increased rating in April 1993.  In support, the veteran 
reported that the disability had worsened.  He explained that 
he was "very claustrophobic," afraid to go to "strange 
places," very irritable and had put his spouse and children 
"through a lot of hardship."  The veteran also complained 
of having chronic problems sleeping as well as an "inability 
to relax."  He indicated that he was receiving regular 
treatment for the disability from a psychiatrist at the 
Northport, New York, VA Medical Center.  Finally, he reported 
that he was treating the disability with Diazepam.

VA outpatient treatment records, dated from February to 
September 1993, show that the veteran was seen on numerous 
occasions for various psychiatric complaints and symptoms, 
including depression, nervousness, sleep impairment and 
decreased appetite.  The entries also indicate that he 
avoided social interactions and that he felt socially 
isolated.  Further, the records reflect that examiners 
described him as restless, irritable and "jumpy"; however, 
they reported that he denied having homicidal or suicidal 
ideation.  In addition, the entries state that he suffered 
from anxiety and depression and note that he was prescribed 
Ativan to treat the condition.  Based on its consideration of 
these entries, in a November 1993 rating decision, the RO 
denied entitlement to an increased rating, finding that the 
disability was not productive of more than definite social 
and industrial impairment.

In his December 1993 Notice of Disagreement, the veteran 
asserted that the disability was also productive of memory 
problems and that he had experienced blackouts.  

In February 1994, the veteran was afforded a VA psychiatric 
examination to assess the extent and severity of his 
psychiatric disability.  At the outset of his report, the 
physician noted that VA had not formally evaluated the 
veteran since the 1970s.  During the interview, the veteran 
reported suffering from nervousness, anxiety, "depression 
with occasional crying spells," panic attacks, 
forgetfulness, insomnia, claustrophobia, social isolation and 
irritability.

The examination revealed that the veteran was appropriately 
dressed, alert, friendly and cooperative; however, the 
physician described him as anxious and nervous and stated 
that his concentration and recent memory were impaired.  The 
veteran denied having delusions or hallucinations but 
reported that at times he believed that people stared at him.  
The physician reported that the veteran also complained of 
suffering from nightmares and flashbacks and commented that 
he had a "psychiatric condition."  The diagnosis was 
adjustment reaction with mixed emotional features; rule out 
anxiety disorder.  In addition, the examiner estimated that 
the veteran's Global Assessment of Functioning (GAF) score to 
be 55.

Because the examiner diagnosed the veteran as having a 
psychiatric disability for which service connection had not 
been established, the RO determined that the examination was 
inadequate and afforded him another one in June 1994.  At the 
outset of his report, the physician noted the veteran's in-
service history.  In this regard, he reported that the 
veteran's post-service symptoms "began to take the form of 
chronic anxiety and depression," which he indicated included 
"low mood," loss of interest in pleasurable activities, 
insomnia, low self-esteem and energy level, impaired 
concentration, social withdrawal and isolation, irritability, 
anger outbursts, restlessness, crying spells and self-
consciousness.  He also observed that the veteran had 
suffered a post-service back injury, which he indicated had 
resulted in several herniated discs as well as his inability 
to continue working.  In addition, the examiner noted that 
the veteran was receiving regular care for his psychiatric 
problems at the Mount Sinai Satellite Clinic of the 
Northport, New York, VA Medical Center.  The examiner further 
stated that he was taking 10mg. of Diazepam four times per 
day and a 25mg. dose of Elavil at bedtime.

The examiner described the veteran as tense and "depressed-
appearing."  In addition, the examination revealed that the 
veteran was alert and oriented times three.  The physician 
reported that there was no evidence of a thought disorder or 
of any psychotic trends.  He further indicated that the 
veteran's speech, although slow, was relevant and coherent, 
and commented that his judgment and insight were intact.  In 
addition, he characterized the veteran's affect as subdued 
and his memory as fair and noted that the veteran denied 
having suicidal ideation.  The sole Axis I diagnosis was that 
of dysthymic disorder and there was no Axis II diagnosis.  In 
addition, although he did not offer a GAF score, on Axis V he 
opined that the veteran's global assessment of functioning 
was poor, explaining that the veteran had marked impairment 
in both social relations and occupational functioning.

In November 1994, the veteran and his spouse testified at a 
hearing before a hearing officer at the RO.  The veteran 
reported that he continued to receive regular VA treatment 
for his psychiatric disability and stated that, despite 
treating the condition with Valium and Elavil, he suffered 
from memory loss, panic attacks and insomnia.  In addition, 
he indicated that he was socially withdrawn and that, outside 
of his relationship with his spouse and children, he only 
visited his parents.  He further testified that he spent most 
days at home watching television and that he easily became 
inpatient.  The veteran's spouse described him as "very 
isolated" and reported that he only occasionally visited his 
mother or sister's homes.  She also indicated that he had 
anger problems and reported that he had physically assaulted 
her.  His spouse added that she was forced to socialize alone 
and characterized their relationship as "poor."

Based on the February and June 1994 examinations as well as 
the November 1994 hearing testimony, the RO confirmed and 
continued the 30 percent evaluation for the veteran's 
schizophrenic reaction.  Thereafter, in September 1996, the 
veteran submitted a copy of a decision of a March 1994 
decision of the Social Security Administration (SSA) awarding 
the veteran disability benefits from that agency.  In doing 
so, the SSA determined that as a consequence of his herniated 
lumbar disc at L4-L5 with a bulging disc at L3-L4 and 
generalized anxiety disorder, the veteran was unable to 
perform any level of work, even low stress sedentary 
employment; however, the records supporting the SSA's 
determination were not of record.

In October 1996 written argument, the veteran's 
representative noted the above findings and maintained that 
the evidence showed that the disability picture most nearly 
approximated the criteria for a 100 percent evaluation.  In 
doing so, the representative acknowledged that the veteran 
had been diagnosed as having psychiatric disabilities other 
than for which service connection had been established but, 
citing the decision of the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) in Bierman v. Brown, 6 Vet. App. 125 
(1994), maintained that VA should have changed the Diagnostic 
Code under which the disability was rated, i.e., VA should 
evaluate the condition under the codes for dysthymic disorder 
and/or adjustment reaction with mixed emotional features.  
Further, his representative highlighted the second examiner's 
assessment that, overall, the veteran's functioning was 
"markedly" impaired both socially and industrially.  
Finally, the representative noted the finding of SSA, and 
specifically its determination that he was unable to work due 
to his "stress-related disorder."

When this matter was previously before the Board in November 
1996, it was remanded for further development and 
adjudication.  In doing so, the Board observed that VA had 
revised the criteria for evaluating psychiatric disabilities, 
effective November 7, 1996.  The Board also explained that 
this action was necessary because the SSA records had not 
been associated with the claims folder.  In addition, the 
Board instructed the RO to associate pertinent VA medical 
records, dated since November 1993, with the claims folder.

In compliance with the Board's instructions, the RO requested 
that the SSA provide VA with copies of the medical records 
that served as the basis for its disability determination.  
The SSA complied, showing that it determined that the veteran 
was unable to work and identified his primary disorder as his 
herniated lumbar disc at L4-L5 and listed his anxiety 
disorder as a secondary diagnosis.  

The SSA also submitted voluminous medical evidence, much of 
which is not pertinent to this claim.  Of particular 
importance is a June 1993 psychiatric evaluation performed by 
Dr. Myles Schneider for the New York State Department of 
Social Services.  In his report, Dr. Schneider, a 
psychiatrist, observed that the veteran had suffered from 
psychiatric disability since being hospitalized during his 
period of military service and that, since February 1993, he 
was receiving treatment for this disability at the Northport, 
New York, VA Medical Center.  A mental status examination 
revealed that the veteran's speech was relevant and coherent 
and without looseness of association.  In addition, the 
examiner described his insight and judgment as "fair to 
poor."  Dr. Schneider commented, however, that the veteran 
characterized his mood as "not good and on the edge" and 
reported that he believed that others were talking about him 
and staring at him.  He also stated that he "snapped" at 
his spouse and children and that he suffered from chronic 
sleep impairment.  In addition, the veteran reported that he 
took "drugs" to help himself deal with these "feelings."  
The veteran further stated that he avoided social interaction 
and that this caused difficulty in his relationship with his 
spouse.

The psychiatrist opined that the veteran's statements 
appeared consistent with a substantial degree of personal, 
social and occupational limitations.  In addition, Dr. 
Schneider commented that the findings of the mental status 
examination were consistent with his work history and that 
the likelihood of substantial change was "guarded."  The 
psychiatrist further stated that the veteran might benefit 
from ongoing psychiatric treatment, including substance abuse 
counseling, as well as vocational rehabilitation.  Finally, 
with respect to his employability, Dr. Schneider opined that 
the veteran appeared capable of understanding, recalling and 
carrying out work instructions.  He further stated that the 
veteran appeared capable of dealing with coworkers and 
supervisors; however, he cautioned that the veteran might 
have difficulty dealing with employment stresses in a work 
setting.

VA medical records, reflecting the veteran's outpatient and 
inpatient care, dated from November 1994 to November 1999, 
were obtained and considered by the RO.  Entries dated from 
November 1994 to October 1996 show that the veteran was seen 
on numerous occasions for various psychiatric complaints and 
that he treated the disability with Diazepam and Elavil.  
Further, the records during this earlier period reflect that 
he consistently denied having suicidal ideation.

VA outpatient treatment records dated since October 1996 
indicate that the disability worsened, as reflected by the 
GAF scores of 40 and 50 that were assigned during this 
period.  The entries further show that the veteran continued 
to suffer from anxiety, depression, impaired memory and 
concentration, chronic sleep disorder, as well as an 
exaggerated startle response.  In addition, an August 1999 VA 
hospitalization report reflects that the veteran was 
diagnosed as having polysubstance abuse and a history of 
paranoid schizophrenia.  The discharge summary indicates that 
the veteran presented requesting detoxication from Tylenol 
Number 4 and that he indicated that he was also taking 
Valium.  He indicated that he had sought treatment due to his 
spouse's encouragement.  During the hospitalization, the 
veteran reported that he was not interested in his future and 
he was described as irritable.  The veteran was subsequently 
discharge against the advice of his physicians; his GAF score 
was 45.

In December 1998, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of his report, the 
examiner discussed the veteran's pertinent in-service 
treatment as well as his relevant post-service medical, 
social and occupational history.  In doing so, the examiner 
observed that the veteran was receiving regular VA care for 
the disability and that he was treating the condition with 
Valium, Elavil and Trazadone.  He also noted that the veteran 
had a history of alcohol abuse.  In addition, the examiner 
indicated that his review of the records disclosed that the 
veteran was isolated, anxious depressed and irritable.  The 
examiner further stated that the veteran was distrustful and 
suspicious of others.

The mental status examination revealed that his recent memory 
was poor and that he was "a bit irritable."  In addition, 
during the interview, the veteran reported that he "did not 
have a great deal of frustration tolerance."  The examiner 
described the veteran's mood as depressed and anxious and his 
affect as constricted.  The examiner further commented that 
the veteran was guarded and that he "definitely exhibited 
paranoid trends."  In addition, he reported that the veteran 
had "post-traumatic stress disorder-type" symptoms.  The 
examiner also stated that the veteran was not "imminently 
dangerous" to himself or others.

The examiner essentially indicated that, based on his review 
of the veteran's records and clinical evaluation, the veteran 
suffered a psychosis during service that had resolved.  
Instead, on Axis I he diagnosed the veteran as suffering from 
post-traumatic stress disorder (PTSD) and recurrent major 
depression with a history of psychosis; there was no Axis II 
diagnosis.  Further, on Axis V, he estimated that the 
veteran's GAF score, both currently and for the prior year, 
was 35.

Further, in an undated lay statement, which was received at 
the RO in February 1999, the veteran's spouse offered 
numerous observations regarding the extent and severity of 
the veteran's psychiatric condition.  She stated that their 
marital relationship had suffered due to the veteran's panic 
attacks, irritability, lack of concentration and severe 
depression.  In addition, she reiterated that he had verbally 
and physically abused her.  Finally, she asserted that the 
veteran was unemployable as a result of this condition.

Finally, in written argument submitted subsequent to the 
November 1996 remand, the veteran's representative reiterated 
that the disability picture warranted a total schedular 
evaluation.  In support, the representative maintained that 
as a result of his service-connected psychiatric disability, 
it was "impossible" for him to establish relationships or 
retain gainful employment.  In support, his representative 
highlighted the December 1998 VA examiner's estimate of the 
veteran's GAF and cited the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, (DSM-IV), pointing out 
that the score of 35 indicates, among other things, an 
inability to work.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2100 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  In reaching this 
conclusion, the Board notes that VA has associated with the 
claims folder the November 1994 transcript of the hearing 
testimony of the veteran and his spouse; reports of the 
veteran's formal VA psychiatric examinations, conducted in 
February and June 1994 and December 1998; an August 1999 VA 
hospitalization report; VA outpatient treatment records, 
dated from February 1993 to November 1999; the March 1994 SSA 
determination, together with the records upon which that 
determination was based; lay statements of the veteran's 
spouse; and statements and written argument submitted by and 
on behalf of the veteran.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Further, regulations provide that if the diagnosis of a 
mental disorder is changed, VA shall determine whether the 
new diagnosis represents a progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  See 38 C.F.R. 
§ 4.128 (1996); 38 C.F.R. § 4.125(b) (2000).  As such, the 
Board agrees with the Disabled American Veterans that the 
veteran's psychiatric disability should be evaluated under 
all pertinent diagnostic codes and will proceed to do so.

In this regard, the Board notes that VA regulations provide 
that where, as here, a veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to a closely-related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  In this case, the Board finds that the 
veteran's adjustment reaction with mixed emotional features 
is best evaluated by analogy to under Diagnostic Code 9405 
(for adjustment disorder with depressed mood) of the former 
regulations and Diagnostic Code 9440 (for chronic adjustment 
disorder) of the current regulations.

Further, in Mittleider v. West, 11 Vet. App. 181 (1998), the 
Court held that VA regulations require that when the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability can not be distinguished 
from any other diagnosed psychiatric disorders, e.g., PTSD, 
major depression, polysubstance abuse and alcohol dependence, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Further, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from of a service-
connected disorder, here a nervous condition variously 
diagnosed as schizophrenia, dysthymic disorder and adjustment 
reaction with mixed emotional features.  The Federal Circuit 
further declared that such secondary disability itself might 
be indicative of the severity of a veteran's service-
connected disability.  Id.

The veteran's service-connected psychiatric disability is 
rated as 30 percent disabling prior to October 7, 1996, and 
50 percent disabling since that time.  As pointed out in the 
Board's November 1996 remand, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of this appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In this 
case, however, because the retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change, and because the evaluation 
of the veteran's psychiatric disability prior to October 7, 
1996, is prior to the effective date of the revised 
regulation, i.e., November 7, 1996, the Board will consider 
the evaluation of that aspect of this claim prior to that 
time under the former regulation only.  See DeSousa v. Gober, 
10 Vet. App. at 467; cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).

At the time the veteran filed this increased rating claim, 
his service-connected psychiatric disability, schizophrenic 
reaction, undifferentiated type, was evaluated as 30 percent 
disabling under Diagnostic Code 9204.  Under the former 
criteria, a 30 percent evaluation required that the 
disability be productive of definite impairment of social and 
industrial adaptability.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993); see also 
Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
evaluation required considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation was 
warranted when the psychoneurotic symptoms were of such 
severity that they were productive of severe social and 
industrial adaptability.  A 100 percent evaluation required 
active psychotic manifestations that were of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.

In addition, as noted above, in increasing the evaluation of 
the veteran's psychiatric disability to 50 percent in 
September 1997, the RO recharacterized the condition by 
broadening the definition to include dysthymic disorder and 
adjustment reaction with mixed emotional features, which 
under the former regulation were evaluated under Diagnostic 
Code 9405.  The Board notes that under the former regulation, 
a 30 percent rating was warranted when the disability was 
productive of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility, 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Further, 
the Court held that these criteria provide three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Further, the former regulations provided that, when 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  38 C.F.R. § 4.129 
(1996).  In addition, 38 C.F.R. § 4.16(c) (1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's mental disorder was assigned a 70 percent 
evaluation, and that mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, 
regardless of whether the veteran had other compensable 
service-connected disabilities, the mental disorder was 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  Johnson v. Brown, 7 Vet. App. at 97; see 
also Norris v. West, 12 Vet. App. at 418-19.


A.  Prior to October 7, 1996

As a preliminary matter, the Board notes that, because the 
service-connected psychiatric disability is now characterized 
as "a nervous condition variously diagnosed as 
schizophrenia, dysthymic disorder and adjustment reaction 
with mixed emotional features," this condition must be 
evaluated under both Diagnostic Codes 9204 and 9405.  The 
Board further concludes that, following a careful review of 
the evidence, that the veteran's psychiatric disability 
warrants a 70 percent evaluation prior to October 7, 1996, 
under the former criteria contained in both Diagnostic Codes 
9204 and 9405 based on the Board's determination that the 
disability was productive of severe social and industrial 
adaptability (code 9204)/severe impairment in the ability to 
establish and maintain effective or favorable relationships 
and obtain or retain employment (code 9405).  

In reaching this conclusion, the Board notes that the 
physician who conducted the June 1994 VA psychiatric 
examination characterized the veteran's global assessment of 
functioning as "poor" and indicated that he suffered from 
marked industrial and social impairment.  The Board 
interprets the VA physician's impression as consistent with 
severe impairment, which the Board finds most closely 
approximates the criteria for a 70 percent evaluation under 
the former criteria contained in both Diagnostic Codes 9204 
and 9405.  In reaching this conclusion, the Board finds 
persuasive the June 1994 examiner's impression that the 
disability was productive of, among other things, chronic 
anxiety, depression, insomnia, low self-esteem and energy 
level, impaired concentration, social withdrawal and 
isolation, irritability and anger outbursts, which the Board 
concludes is consistent with the above finding.  Further, the 
SSA determined that the veteran was entitled to disability 
benefits from that agency in part due to this disability.  In 
this regard, the Board notes that in Dr. Schneider's June 
1993 report, he described the veteran's insight and judgment 
as "fair to poor."  In addition, although he said that the 
veteran was capable of being employed, the Board finds that 
his impression indicates that he too concluded that the 
veteran had severe industrial impairment; he cautioned that 
the veteran might experience difficulty dealing with 
employment stresses in a work setting.  This determination is 
also consistent with the statements and testimony of the 
veteran and his spouse; they have both reported that despite 
treating the condition with regular counseling and various 
medications, as a consequence of this disability, the veteran 
suffered from psychiatric symptomatology consistent with that 
noted by the June 1994 VA examiner.  

The Board further notes that the only significant evidence 
against a 70 percent evaluation is the GAF score of 55 
offered by the physician who conducted the February 1994 VA 
psychiatric examination.  According to the Third Edition, 
Revised, of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders DSM-III-R (DSM-
III-R) as well as DSM-IV, a GAF score of 55 reflects that he 
suffered from only moderate difficulty in social and 
occupational functioning.  The Board observes, however, that 
the RO has already implicitly found that the latter VA 
examination to be more probative regarding the severity of 
his condition in light of its determination that the February 
1994 report was "inadequate."  In any event, the Board 
finds that the evidence contained in Dr. Schneider's June 
1993 report and the June 1994 VA examination report is more 
persuasive and supports the assignment of a 70 percent 
evaluation prior to October 7, 1996.

The Board further finds, however, that the preponderance of 
the evidence is against an evaluation in excess of 70 percent 
prior to October 7, 1996, under the criteria set forth in 
either Diagnostic Code 9204 or 9405.  In reaching this 
determination, the Board notes that the June 1994 physician 
indicated that the veteran was unable to work as a 
consequence of his back problems.  Moreover, he opined that 
the veteran had marked impairment in both social and 
occupational functioning, which as noted above the Board 
interprets as most closely approximating severe social and 
industrial inadaptability.  With respect to a higher 
evaluation under 9204, the Board notes that he indicated that 
the examination revealed no evidence of a thought disorder or 
of any psychotic trends.  Moreover, Dr. Schneider's June 1993 
report as well as the February 1994 VA examination report 
both show that the veteran was not diagnosed as having a 
psychotic disorder.  In fact, the latter report reflects that 
the veteran denied having delusions or hallucinations.  As 
such, the criteria required for a total schedular evaluation 
for a psychosis under this code, prior to October 7, 1996, 
was not satisfied.  

With respect to a higher rating under Diagnostic Code 9405, 
the Board notes that not only does the February 1994 VA 
examination report not support such an evaluation, neither 
does Dr. Schneider's June 1993 report.  In the June 1993 
report, although Dr. Schneider cautioned that the veteran had 
a serious employment handicap, i.e., he stated that he might 
have difficulty dealing with employment stresses in a work 
setting, he specifically opined that the veteran appeared 
capable of understanding, recalling and carrying out work 
instructions.  In fact, he further stated that the veteran 
appeared capable of dealing with coworkers and supervisors.  
Moreover, he specifically recommended that the veteran 
participate in a vocational rehabilitation program, i.e., at 
least implicitly opining that he was employable.  As such, 
the criteria requiring total social and/or industrial 
impairment has not been shown.

In reaching this conclusion, the Board further finds that a 
total schedular evaluation, prior to October 7, 1996, 
pursuant to former regulation 38 C.F.R. § 4.16(c), is not 
warranted.  Although the evidence shows that prior to October 
7, 1996, the veteran suffered from severe social and 
industrial impairment as a consequence of his sole 
compensable service-connected disability, as discussed above, 
the preponderance of the evidence is against a finding that 
the veteran's psychiatric disability, which warranted a 70 
percent evaluation, precluded him from securing or following 
a substantially gainful occupation.

In sum, in light of the foregoing, the Board concludes that, 
prior to October 7, 1996, the veteran's psychiatric 
disability most closely approximated the former criteria 
required for a 70 percent evaluation.  In reaching this 
determination, the Board has considered the impact of the 
veteran's drug and alcohol abuse.  See Allen v. Principi, 237 
F.3d 1368.


B.  As of October 7, 1996

As noted above, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  In doing so, VA renumbered the codes relating 
to various psychiatric disabilities, including those relating 
to dysthymic disorder and adjustment disorder; dysthymic 
disorder is now rated under Diagnostic Code 9433 and 
adjustment reaction with mixed emotional features is now 
evaluated under Diagnostic Code 9440; Diagnostic Code 9405 
has been omitted from the revised regulation.  In any event, 
Diagnostic Codes 9204, 9433 and 9440 are currently each 
evaluated pursuant to the general formula for rating mental 
disabilities set forth in 38 C.F.R. § 4.130 (2000).

Under the revised regulation, a 50 percent evaluation is 
warranted for psychiatric disability when the condition 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation is warranted when a veteran's psychiatric 
disability is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
that the psychiatric disability be productive of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Following a careful review of the evidence dated since 
October 7, 1996, the Board finds that the current severity of 
the veteran's psychiatric disability warrants a 100 percent 
evaluation under both the former and the revised criteria.  
In reaching this determination, the Board observes that the 
VA examiner who evaluated him in December 1998 estimated that 
his current GAF score, as well as the one for the past year, 
was 35.  In this regard, the Board observes that according to 
both DSM-III-R and DSM-IV, a GAF score of 35 reflects major 
psychiatric impairment, including an inability to work.  In 
addition, that conclusion is consistent with the GAF score of 
45 that was assigned following the veteran's discharge from a 
VA hospital in August 1999, which also reflects an inability 
to keep a job.  In this regard, the Board acknowledges that 
the diagnoses at discharge were polysubstance abuse and a 
history of paranoid schizophrenia; however, in light of the 
Federal Circuit's holding in Allen v. Principi, 237 F.3d 
1368, and the Court's decision in Mittleider v. West, 11 Vet. 
App. 181, the Board has considered the impact of each of 
these disabilities in concluding that a total schedular 
evaluation is warranted.  Moreover, the Board notes that the 
VA outpatient treatment records reflect that examiners during 
this period estimated that his GAF score was between 40 and 
50, which again reflects assessments that he was unable to 
maintain employment due to his psychiatric impairment.  As 
such, because the evidence shows that he is demonstrably 
unable to obtain or retain employment, a 100 percent 
evaluation pursuant to the criteria formerly contained 
Diagnostic Codes 9204 and 9405 is warranted.  See Johnson, 7 
Vet. App. at 97; 38 C.F.R. § 4.16(c).  

In addition, although the veteran is deemed entitled to the 
maximum assignable evaluation under the former criteria, 
given the severity of his social and industrial impairment, a 
100 percent evaluation under the revised criteria is also 
warranted.  The medical evidence discussed above, which shows 
that the disability is productive of virtually total social 
impairment, that he presents a persistent danger to others, 
as well as his inability to obtain or retain employment due 
to his psychiatric disability supports this determination.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for a nervous 
condition variously diagnosed as schizophrenia, dysthymic 
disorder and adjustment reaction with mixed emotional 
features, effective prior to October 7, 1996, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for a nervous 
condition variously diagnosed as schizophrenia, dysthymic 
disorder and adjustment reaction with mixed emotional 
features, is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

